Citation Nr: 0110661	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  95-23 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel






INTRODUCTION

The veteran has been certified as having had active service 
from November 1966 to November 1968 during which time his DD-
214 shows that he was in Vietnam for about 11 months and 20 
days with the 1st U.S. Army, Co. B, Special Troops, and 
received the Vietnam Service Medal, Vietnam Campaign Medal 
and Sharpshooter (M-14) Rifle Award.  His primary military 
occupational specialty was as a switchboard operator.

A historical review of the record shows that in an April 1984 
decision the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a chronic acquired 
psychiatric disorder including PTSD.  The Board held that 
schizophrenia was not manifested until many years postservice 
and PTSD was not shown.

In August 1989, the Board held that evidence received and 
considered subsequent to the April 1984 decision did not 
provide a new factual basis nor establish that an acquired 
psychiatric disorder was present in service, that a psychosis 
was manifested within one year thereafter, or that the 
veteran had PTSD resulting from his military service. 

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder to include PTSD.

In a decision in April 1997, the Board denied reopening of 
the final disallowance of service connection for a chronic 
acquired psychiatric disorder to include PTSD.

The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (the Court).

The Court affirmed the Board's decision disallowing the 
reopening of the PTSD claim.

Further, the Court vacated and remanded the claim with regard 
to whether new and material evidence had been submitted to 
reopen a claim of entitlement to service-connection for an 
acquired psychiatric disorder other than PTSD.

In May 2000, the Board reopened the claim of entitlement to 
service connection for a chronic psychiatric disorder other 
than PTSD, and denied entitlement to service connection for a 
chronic acquired psychiatric disorder other than PTSD as not 
well-grounded.  

The veteran filed an appeal with the Court.

While the case was pending at the Court, the VA Office of the 
General Counsel and the veteran's representative essentially 
requested that the Court vacate the May 2000 decision in 
part, dismissing the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service-connection for an acquired psychiatric disorder 
other than PTSD, and vacating the issue of entitlement to 
service-connection for an acquired psychiatric disorder other 
than PTSD.  The Court granted the request in December 2000, 
and remanded the case to the Board for compliance with the 
directives that were specified by the Court.

Accordingly, the Board's jurisdiction is limited to the issue 
as stated on the title page. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is also 
required.  

A historical review of the record shows that the available 
service medical records including treatment records through 
the Ireland Army Hospital at Fort Knox are silent for any 
complaints or treatment related to a diagnosed psychiatric 
disorder or associated symptoms in service.

An October 1968 separation physical examination report 
reveals a normal psychiatric examination.  However, a report 
of medical history completed at that time shows that the 
veteran checked both "yes" and "no" as to whether he had a 
history of nervous trouble and whether he had a history of 
depression or excessive worry. 

On his initial claim for compensation for a nervous disorder 
filed in September 1974, the veteran reported that he had had 
problems with mental illness since some time in service; that 
he had treatment for mental illness at Fort Knox, Kentucky 
while he was assigned to Special Troops, Company B, United 
States Army.  He also noted having treatment through a state 
hospital in July and August 1974.

A July 1974 report, from the veteran's hospitalization at 
Terrell State Hospital for psychiatric evaluation, revealed a 
diagnosis of paranoid type schizophrenia.

VA outpatient treatment records were subsequently acquired, 
dated between August 1973 and July 1975, showing that the 
veteran was receiving treatment for paranoid schizophrenia. 

A private physician, BCM, MD, reported in a statement dated 
August 27, 1982, that he had evaluated the veteran in his 
office on August 20, 1982 at which time he related a history 
of a nervous disorder (paranoid schizophrenia) which had 
required treatment and institutional care since his discharge 
from service.  The physician noted that his first exposure to 
the veteran's problem was in the late '60's, at which time 
psychiatric evaluation and management were recommended.  It 
was indicated that he had denied any psychological impairment 
prior to his service experience.  The physician noted that it 
was his understanding that he desired to establish this as a 
service connected disability.  The physician noted that he 
could not deny such a possibility.  

The veteran and his mother provided testimony at a hearing 
held at the RO in June 1983 before a Hearing Panel, of which 
a transcript (T.) is of record.  The veteran reported that 
while he was on active duty he was treated for nervous 
problems at East Dallas Clinic, by Dr. M, a civilian doctor.  
T-1.  

He also reported having had treatment for nervous problems at 
the Fort Knox, Kentucky Mental Hygiene Clinic around Veterans 
day in 1967.  T-2.  The veteran's mother reported talking to 
Dr. M about the veteran's psychiatric behavior while he was 
in service.  T-5.  It was noted that he had reported two 
incidents of treatment for nervous problems in service, one 
by a civilian doctor and the other at the Mental Hygiene 
Clinic at Fort Knox, Kentucky.  T-7.  

The veteran stated that following service separation he had a 
nervous breakdown in 1973.  T-8, 9.  Prior to that time he 
reported working for the post office as a mail handler since 
service separation in 1968.  T-9.  He testified that between 
separation from service and his breakdown in 1973, he was 
given medication for sleeping problems.  T-9.  He described 
being discharged on disability from the postal service for 
nerves.  T-11.  He reported that Dr. W at the VA hospital 
filled out his retirement papers in 1973.  T-11.  He 
indicated that while working for the post office in the late 
1960's, he was prescribed sleeping pills by Dr. L.  The 
veteran's mother testified that Dr. M was the only doctor 
still alive.  T-13.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the RO should 
arrange to obtain all pertinent outstanding psychiatric 
treatment records at the Fort Knox, Kentucky Mental Health 
Clinic dated in approximately 1967, while the veteran was 
apparently assigned to Special Troops, Company B, United 
States Army; outstanding office treatment records from Dr. M 
dated in 1967; and outstanding post office employment 
physical examination and daily sick reports along with 
administrative and personnel records including disability 
retirement records dating between approximately 1968 and 
1973.  The RO should also afford the veteran an examination 
by a specialist in psychiatry in order to determine the 
nature, extent of severity, etiology and date of approximate 
onset of any identifiable chronic psychiatric disability. 

Accordingly, in order to assist the veteran in the 
development of his claim and ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, to conduct a search for 
any additional service medical records.  
The search should include, as 
appropriate, the complete report of the 
1967 psychiatric treatment at the Fort 
Knox, Kentucky Mental Health Clinic while 
the veteran was assigned to Special 
Troops, Company B, United States Army.  
If service medical records cannot be 
located, the RO should also request that 
NPRC conduct a search for administrative 
records that might verify such treatment, 
such as Morning Reports for the unit to 
which the appellant was assigned during 
the pertinent period.

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (2000).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may posses additional 
records referable to psychiatric 
treatment.  After obtaining any necessary 
authorization or medical releases, the RO 
should secure and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  
Regardless of the veteran's response, the 
RO should arrange to obtain all 
outstanding office treatment records from 
Dr. M dated in 1967 regarding treatment 
of psychiatric complaints and all 
outstanding post office employment 
physical examination and daily sick 
reports, along with administrative and 
personnel records including disability 
retirement records dating between 
approximately 1968 and 1973.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. 106-
475, § 3(a) 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

4.  The veteran should be afforded a VA 
examination by specialist in psychiatry 
to determine the nature, extent of 
severity, and etiology of any psychiatric 
disorder(s) (other than PTSD) which may 
be present.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that any psychiatric 
disorder(s) found on examination is/are 
related to active service, or if 
preexisting service, was/were aggravated 
thereby.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be undertaken.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App 
268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for a chronic 
psychiatric disability other than PTSD. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
he is notified by the RO; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination may adversely affect the outcome of his claim for 
service connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 1100(b) (2000).


